UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7314



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MAURICE ISSAC HEMINGWAY,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:02-cr-00756-CWH; 4:05-cv-01768-CWH)


Submitted: November 15, 2006              Decided:   November 22, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Maurice Issac Hemingway, Appellant Pro Se. Rose Mary Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Maurice Issac Hemingway seeks to appeal the district

court’s order denying relief on his 28 U.S.C. § 2255 (2000) motion.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.         28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”          28

U.S.C. § 2253(c)(2) (2000).    A prisoner satisfies this standard by

demonstrating that reasonable jurists would find the district

court’s assessment of his constitutional claims debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683-84 (4th Cir. 2001).           We have independently

reviewed the record and conclude that Hemingway has not made the

requisite    showing.    Accordingly,    we   deny   a   certificate   of

appealability and dismiss the appeal.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               DISMISSED




                                 - 2 -